COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


CHARLES FRANCIS CARTER
                                                                 MEMORANDUM OPINION*
v.     Record No. 1260-04-4                                           PER CURIAM
                                                                   SEPTEMBER 7, 2004
COUNTY OF ARLINGTON FIRE DEPARTMENT
AND THE SCHAFFER COMPANIES, LTD.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Charles F. Carter, pro se, on briefs).

                 (Susan A. Evans; Siciliano, Ellis, Dyer & Boccarosse, on brief), for
                 appellees.


       Charles Francis Carter (claimant) appeals a decision of the Workers’ Compensation

Commission denying his request for a new panel of physicians based upon its finding that the

panel of physicians offered by County of Arlington Fire Department (employer) to claimant was

not defective.1 We have reviewed the record and the commission’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Carter v. County of Arlington Fire Department, VWC File Nos. 658-327,

150-32-83, 151-94-68 (April 23, 2004). We dispense with oral argument and summarily affirm




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           Claimant also argues on appeal that employer improperly refused to provide claimant
with copies of his medical records as requested. That issue was not before the deputy
commissioner at the July 29, 2003 hearing. Consequently, neither the deputy commissioner nor
the full commission addressed it in their respective opinions. Accordingly, we will not consider
it for the first time on appeal. See Rule 5A:18.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.2

                                                                                        Affirmed.




       2
       Because we summarily affirm the commission’s decision, we decline to address
employer’s motion to dismiss.
                                       - 2-